Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	 Applicant's submission of RCE filed 7/28/2021 has been considered. Applicants’ arguments and amendments filed 6/8/2021 overcome the rejections of record. Upon further review and further search, examiner has decided to make the application in condition for allowance.

Status of the application
3. 	Claims 1-5 are pending in this application. 
Claims 1-5 have been allowed. 

Reasons for allowance
4.	 Applicants’ arguments and amendments filed 6/8/2021 overcome the rejections of record. No prior art alone or in combination address the sequential method steps with the claim limitation of “single blended dough” as claimed in independent claim 1 overcome the rejections of record. 
As these are the method steps, therefore, each of the steps with their respective amended claim limitations are not properly disclosed by the combinations of references, therefore, the amendment overcomes the rejections of record.

Therefore, examiner has made the decision to make the application in condition for allowance.

Conclusion
5. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner's supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792

/DONALD R SPAMER/Primary Examiner, Art Unit 1799